internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a 4-plr-100607-00 date date legend taxpayer year dear this is in response to your letter dated date in your letter you requested an extension of time on behalf of taxpayer to make a late election to treat capital_gains as investment_income under sec_163 and sec_163 of the internal_revenue_code for year additionally you requested a revocation under sec_1 d - c of the income_tax regulations of the election previously made to treat capital_gains as investment_income under sec_163 for year the request to make the late election is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts taxpayer timely filed form_1040 individual_income_tax_return for year the return was prepared using a computerized tax_return preparation software program sold to the general_public taxpayer’s return included form_4952 investment_interest expense deduction it is represented that the tax_return preparation program does not calculate the proper amount of capital_gain a taxpayer should include in investment_income or otherwise provide guidance or advice on how to calculate the proper amount instead the amount is entered manually by a user of the software program in prior years taxpayer had consistently elected on form_4952 to include all net_capital_gain in investment_income in those years unlike the year at issue taxpayer’s investment_interest expense exceeded the capital_gains and other investment_income it is represented that taxpayer merely followed that practice in electing to include all net_capital_gain in investment_income on form_4952 for year the effect of electing to treat all of taxpayer’s net_capital_gain as investment_income was to subject the excess capital_gains to tax at ordinary_income tax_rates only a small portion of taxpayer’s capital_gain income was needed to offset taxpayer’s investment_interest expense if form_4952 had been prepared properly the excess plr-100607-00 capital_gains would have been taxed at a lower capital_gain tax_rate as opposed to the applicable ordinary_income tax_rate applicable law sec_163 of the code provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 of the code provides in pertinent part that investment_income means the sum of -- gross_income from property_held_for_investment other than any gain taken into account under clause ii i the excess if any of - i ii the net gain attributable to the disposition of property_held_for_investment over the net_capital_gain determined solely by taking into account gains and losses from dispositions of property_held_for_investment plus so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii i as the taxpayer elects to take into account under this clause i ii iii sec_1_163_d_-1 of the regulations provides that the election under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized sec_1_163_d_-1 of the regulations provides that the election under sec_163 is revocable with the consent of the commissioner sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 of the regulations defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 of the regulations provides that the commissioner may grant a plr-100607-00 reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i ii iii iv v requests relief before the failure to make the regulatory election is discovered by the service inadvertently failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i ii iii seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested was fully informed of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 of the regulations provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the plr-100607-00 taxpayer would have had if the election had been timely made conclusion taxpayer’s election is a regulatory election as defined under section b because the due_date of the election is prescribed in the regulations under d - b in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied the information and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith with this request furthermore granting an extension will not prejudice the interests of the government it is represented that there are no current or deferred benefits of electing to treat capital_gain as ordinary_income in excess of what is required to absorb the investment_interest expense accordingly taxpayer is granted an extension of time for making the election until days following the date of this ruling the election should be made by filing a revised form_4952 and schedule d and by including a copy of this ruling with an amended_return for year additionally taxpayer is granted consent to revoke the first election made on the year return these rulings are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting douglas a fahey assistant to the branch chief branch cc dom it a by attachments copy of this letter copy for sec_6110 purposes
